918 F.2d 174npublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clyde Eugene WOODS, Plaintiff-Appellant,v.CITY OF GREENSBORO, Police Department, John Doe, Chief ofPolice for City of Greensboro, Michael DouglasIngold, Howard Rick Greeson, Jr., RandyD. Gerringer, Defendants-Appellees.
No. 90-7287.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 19, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Richard C. Erwin, Chief District Judge.  (CA-89-191-S)
Clyde Eugene Woods, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., Fred Thurman Hamlet, Sr., Nichols, Caffrey, Hill, Evans & Murrelle, Greensboro, N.C., Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Clyde Eugene Woods appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woods v. City of Greensboro, CA-89-191-S (M.D.N.C. Feb. 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.